--------------------------------------------------------------------------------

Exhibit 10.3

SUBSCRIPTION AGREEMENT – UNITS

INTELGENX TECHNOLOGIES CORP.

AND

BOLDER INVESTMENT PARTNERS, LTD.

Private Placement of up to 6,250,000 units (“Units”) at $0.40 per Unit. Each
unit will consist of one common share and one common share purchase warrant (a
“Warrant”). Each Warrant will entitle the holder to purchase one common share of
IntelGenx Technologies Corp. for 36 months following the closing of the offering
at an exercise price of $0.50. Unless otherwise indicated, all dollar amounts
referred to herein, including the symbol “$”, are in lawful currency of Canada.

[exhibit10-3x1x1.jpg]

INSTRUCTIONS

All Subscribers:

1.

Complete and sign pages 1 and 2 of the Subscription Agreement.

    2.

If you are a non-individual subscriber, complete and sign the TSX-V Form 4C –
Corporate Placee Registration Form – Appendix I. If you have previously filed a
Form 4C with the TSX-V and it remains current, then complete and sign the
Confirmation of Previously Filed Corporate Placee Registration Form – Appendix
II, instead of Appendix I.

    3.

If you are resident in Canada and are an “accredited investor” (as defined in
Section 1.1 of this Agreement), complete and sign the Accredited Investor
Certificate – Appendix III, unless the aggregate cost of the Units you have
subscribed for is not less than $150,000.

    4.

If you are resident in an International Jurisdiction (other than Canada or the
United States), complete and sign the International Investor Certificate –
Appendix IV.

    5.

Complete and sign the Registration Rights Agreement – Appendix V and the Selling
Securityholder Questionnaire attached as Schedule A thereto.

    6.

To subscribe complete, as applicable, and forward (i) this Subscription
Agreement; (ii) all applicable Appendixes; (iii) the Registration Rights
Agreement with the Selling Securityholder Questionnaire; and (iv) the
subscription proceeds, to:


  Bolder Investment Partners, Ltd.     800 – 1450 Creekside Drive     Vancouver,
BC V6J 5B3     Attention: Martin Burian     Fax : (604) 714-2326  

THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS, AND ARE BEING OFFERED AND ISSUED
IN RELIANCE UPON AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS, AND,
ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED,
DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN
A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE 1933 ACT.

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT FOR UNITS

To: IntelGenx Technologies Corp. (the “Issuer”), 6425 Abrams, Ville St.-Laurent,
Quebec, H4S 1X9     And To: Bolder Investment Partners, Ltd. (the “Agent”),
800-1450 Creekside Drive, Vancouver, British Columbia, V6J 5B3

The undersigned (the “Subscriber”) hereby acknowledges that the Issuer is
proceeding with a private placement of up to 6,250,000 units (the “Units”) at a
price of $0.40 per Unit and irrevocably tenders to the Issuer and the Agent this
subscription offer which, upon acceptance by the Issuer at its discretion, will
constitute an agreement of the Subscriber to subscribe for, take up, purchase
and pay for and, on the part of the Issuer, to issue and sell to the Subscriber
the number of Units set out below on the terms and subject to the conditions set
out in this Agreement. Each Unit will consist of one common share in the capital
of the Issuer (a “Common Share”) and one common share purchase warrant (a
“Warrant”). Each Warrant will entitle the holder to purchase one common share in
the capital of the Issuer (a “Warrant Share”) for 36 months from the Closing
Date (as defined herein) at an exercise price of $0.50 per Warrant Share.

Number of Units:

Aggregate Subscription Price at $0.40 per Units:   __________________

$__________________

DATED this ________ day of , 2010.

      (Name of Subscriber – please print)   (Subscriber’s Residential or Head
Office Address)       by:       (Official Capacity or Title – please print)    
            Authorized Signature   (Telephone Number)             (Please print
name of individual whose signature   (Facsimile Number) appears above if
different than the name of the     Subscriber printed above.)         (E-mail
Address) Please complete if purchasing as an agent for a     disclosed principal
and not deemed to be     purchasing as a principal under the applicable    
securities legislation                 Name of disclosed principal              
  Address of disclosed principal                 Telephone number of disclosed
principal    


--------------------------------------------------------------------------------

– 2 –

Registration Instructions (if other than in name of Subscriber):   Delivery
Instructions (if other than the address above):                   Name   Account
reference, if applicable             Account reference, if applicable   Contact
Name             Address   Address                             Telephone Number
                Facsimile Number

Present Ownership of Securities

The Subscriber either [check appropriate box]:

[    ]
owns directly or indirectly, or exercises control or direction over, no Common
Shares of the Issuer or securities convertible into Common Shares; or
 

[    ]
owns directly or indirectly, or exercises control or direction over __________,
Common Shares of the Issuer and convertible securities entitling the Subscriber
to acquire an additional ___________ Common Shares.

Insider Status

The Subscriber either [check appropriate box]:

[    ] is an “Insider” of the Issuer as defined in the Securities Act (Ontario);
or     [    ] is not an Insider of the Issuer.

Member of “Pro Group”

The Subscriber either [check appropriate box]:

[    ] is a Member of the “Pro Group” as defined in Policy 1.1 of the TSX
Venture Exchange; or     [    ] is not a member of the Pro Group.

NOTE: The information collected herein will be used by the Issuer in determining
whether the Subscriber meets the requirements for the applicable prospectus
exemptions, for making certain filings with applicable regulatory authorities
and for meeting its requirements under securities legislation with respect to
the mailing of continuous disclosure materials of the Issuer to the Subscriber.
By signing this subscription agreement, the Subscriber and any disclosed
principal for whom the Subscriber is acting hereby consents to the collection
and use of all of the Subscriber’s or the disclosed principal’s personal
information contained herein by the Issuer for the above referenced purposes.

--------------------------------------------------------------------------------

– 3 –

This subscription is accepted by IntelGenx Technologies Corp. this _____day of
_______________, 2010.

INTELGENX TECHNOLOGIES CORP.

Per:       Authorized Signatory  


--------------------------------------------------------------------------------

– 4 –

1.

INTERPRETATION

      1.1

In this Agreement, unless the context otherwise requires:

      (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

      (b)

“Accredited Investor” has the same meaning ascribed to that term in National
Instrument 45-106;

      (c)

“Agency Agreement” means the agency agreement to be entered into between the
Issuer and the Agent in connection with the Private Placement;

      (d)

“Agent” means Bolder Investment Partners, Ltd.;

      (e)

“Aggregate Subscription Price” means the aggregate dollar amount of the
subscription under this Agreement as set out on the face page hereof;

      (f)

“Agreement” means this subscription agreement to be entered into between the
Issuer and the Subscriber for the purchase of Units and includes all schedules
and appendices attached hereto, in each case as they may be amended or
supplemented from time to time;

      (g)

“AMF” means Autorité des Marchés Financiers;

      (h)

“Business Day” means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Toronto, Ontario are not open for
business;

      (i)

“Closing” means the closing of the Private Placement, on the Closing Date,
pursuant to which the Units are issued to the Subscribers in accordance with the
terms and conditions of this Agreement;

      (j)

“Closing Date” means the date of completion of the sale of the Units under the
Private Placement as may be determined by the Agent and the Issuer;

      (k)

“Commissions” means, collectively, the provincial securities commission or other
regulatory authority in each of the Jurisdictions;

      (l)

“Common Shares” means the previously unissued common shares in the capital of
the Issuer, as presently constituted being offered by the Issuer pursuant to the
Private Placement;

      (m)

“Compensation Options” has the meaning ascribed to that term in Section 5.1(x);

      (n)

“Disclosed Principal” has the meaning ascribed in subsection 5.1(c)(ii);

      (o)

“Disclosure Record” means the financial statements, management discussion and
analysis, certifications, circulars, reports, forms, press releases and other
documents filed by the Issuer on the System for Electronic Data Analysis and
Retrieval (SEDAR) since December 31, 2006;

      (p)

“Exemptions” means the exemptions from the prospectus requirements outlined at
sections 2.3 and 2.10 of National Instrument 45-106;

      (q)

“Insider” has the meaning ascribed in s.1(1) of the Ontario Act;

      (r)

“International Jurisdiction” means a jurisdiction other than and outside Canada
and the United States;

      (s)

“Issue Price” means $0.40 per Unit;


--------------------------------------------------------------------------------

– 5 –

  (t)

“Issuer” means IntelGenx Technologies Corp.;

        (u)

“Jurisdictions” means the provinces of British Columbia, Alberta and Ontario and
such other Canadian provinces as agreed upon by the Company and the Agent where
Subscribers are resident;

        (v)

“National Instrument 45-102” means National Instrument 45-102 – Resale of
Securities published by the Canadian Securities Administrators;

        (w)

“National Instrument 45-106” means National Instrument 45-106 – Prospectus and
Registration Exemptions published by the Canadian Securities Administrators;

        (x)

“Ontario Act” means the Securities Act (Ontario), the regulations and rules made
thereunder and all published policy statements, blanket orders, notices,
directions and rulings issued or adopted by the Ontario Securities Commission,
all as amended;

        (y)

“Parties” or “Party” means the Subscriber, the Issuer or both, as the context
requires;

        (z)

“Personal Information” has the meaning ascribed in section 10.5;

        (aa)

“Private Placement” means the offering of up to 6,250,000 Units by the Issuer on
the terms set out in this Agreement;

        (bb)

“Registration Rights Agreement” means the Registration Rights Agreement attached
hereto as Appendix V;

        (cc)

“Registration Statement” means an S-1 registration statement filed with the SEC
in accordance with the 1933 Act qualifying the Common Shares, the Warrants and
the Warrant Shares issuable on the exercise of the Warrants and the Compensation
Options;

        (dd)

“Regulation S” means Regulation S promulgated under the 1933 Act;

        (ee)

“Regulatory Authorities” means the Commissions and the TSX-V and the securities
regulatory authorities in an International Jurisdiction;

        (ff)

“Rule 144” means Rule 144 promulgated under the 1933 Act;

        (gg)

“Rule 144A” means Rule 144A promulgated under the 1933 Act;

        (hh)

“SEC” means the United States Securities and Exchange Commission;

        (ii)

“Securities” means the Units, the Common Shares, the Warrants and the Warrant
Shares;

        (jj)

“Securities Laws” means, as applicable, the securities legislation and
securities laws of each Jurisdiction and the regulations and rules made
thereunder and all published policy statements, blanket orders, notices,
directions and rulings issued or adopted by the Commissions, collectively, and
the rules of the TSX-V;

        (kk)

“Subscriber” means the subscriber for the Units as set out on the face page of
this Agreement and includes, as applicable, each Disclosed Principal for whom it
is acting;

        (ll)

“Subscription Proceeds” means the gross proceeds from the sale of Units under
the Private Placement;

        (mm)

“TSX-V” means TSX Venture Exchange;


--------------------------------------------------------------------------------

– 6 –

  (nn)

“Unit” means one Common Share and one Warrant;

        (oo)

“United States” means the United States of America, its territories or
possessions, any State of the United States and the District of Columbia;

        (pp)

“U.S. Person” has the meaning given to the term “U.S. person” in Rule 902(k) of
Regulation S. Without limiting the foregoing, but for greater clarity in this
Agreement, a U.S. Person includes, subject to the exclusions set forth in
Regulation S, (i) any natural person resident in the United States, (ii) any
partnership or corporation organized or incorporated under the laws of the
United States, (iii) any estate or trust of which any executor, administrator or
trustee is a U.S. Person, (iv) any discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary organized,
incorporated, or (if an individual) resident in the United States, (v) any non-
discretionary account or similar account (other than an estate or trust) held by
a dealer or fiduciary for the benefit or account of U.S. Person, and (vi) any
partnership or corporation organized or incorporated under the laws of any
non-U.S. jurisdiction which is formed by a U.S. Person principally for the
purpose of investing in securities not registered under the 1933 Act, unless it
is organized or incorporated, and owned, by U.S. accredited investors who are
not natural persons, estates or trusts;

        (qq)

“Warrant” means a non-transferable common share purchase warrant which will be
exercisable, for a period of 36 months from the date of issue, to acquire one
Warrant Share at a price of $0.50; and

        (rr)

“Warrant Share” means a previously unissued common share in the capital of the
Issuer, as presently constituted, issuable on exercise of a Warrant.

1.2           Time is of the essence of this Agreement and will be calculated in
accordance with the provisions of the Interpretation Act (Ontario).

1.3           This Agreement is to be read with all changes in gender or number
as required by the context.

1.4           The headings in this Agreement are for convenience of reference
only and do not affect the interpretation of this Agreement.

1.5           Unless otherwise indicated, all dollar amounts referred to in this
Agreement, including the symbol “$”, are in lawful currency of Canada.

1.6           Words importing the singular number only shall include the plural
and vice versa, words importing the masculine gender shall include the feminine
gender and words importing persons shall include firms and corporations and vice
versa.

1.7           This Agreement, any amendment, addendum or supplement hereto, and
all other documents relating hereto shall be governed by and construed in
accordance with the internal laws of the Province of Ontario, and the federal
laws of Canada applicable therein, governing contracts made and to be performed
wholly therein, and without reference to its principles governing the choice or
conflict of laws. The parties hereto irrevocably attorn and submit to the
exclusive jurisdiction of the courts of the Province of Ontario with respect to
any dispute related to or arising from this Agreement.

2.             SUBSCRIPTION

2.1           The Units being subscribed for hereunder form part of a larger
offering of up to 6,250,000 Units at a purchase price of $0.40 per Unit, for
gross aggregate proceeds of up to $2,500,000. The Units are being offered for
sale on a best efforts agency basis by the Agent, acting as agent, pursuant to
the terms of the Agency Agreement. The Subscriber understands that the Units
subscribed for will be purchased from the Issuer by the Subscriber and not from
the Agent.

--------------------------------------------------------------------------------

– 7 –

2.2           The completion of the Private Placement is not subject to the
completion of any minimum aggregate offering or any closing condition other than
as set forth herein and in the Agency Agreement.

2.3           Subject to section 7 of this Agreement, the Subscriber hereby
confirms its irrevocable subscription for the Units from the Issuer, on and
subject to the terms and conditions set out in this Agreement, for the Aggregate
Subscription Price which is payable as described herein. The Subscriber
acknowledges (on its own behalf and, including if applicable, on behalf of each
Disclosed Principal) that upon acceptance by the Issuer of this Agreement, this
Agreement will constitute a binding obligation of the Subscriber (including if
applicable, each Disclosed Principal) subject to the terms and conditions
contained herein.

2.4           The Issuer may, in its absolute discretion, accept or reject the
Subscriber’s subscription for Units as set forth in this Agreement, in whole or
in part, and the Issuer reserves the right to allot to the Subscriber less than
the amount of Units subscribed for under this Agreement. If this subscription is
rejected in whole, any cheques or other forms of payment delivered to the Agent
representing the Aggregate Subscription Price will be promptly returned to the
Subscriber without interest or deduction. If this subscription is accepted only
in part, a cheque representing any refund of the Aggregate Subscription Price
for that portion of the subscription for the Units which is not accepted, will
be promptly delivered to the Subscriber without interest or deduction. The
Subscriber acknowledges and agrees that the acceptance of this Agreement will be
conditional upon, among other things, the sale of the Units to the Subscriber
being exempt from any prospectus and offering memorandum requirements of
applicable Securities Laws and the equivalent provisions of securities laws of
any other applicable jurisdiction and, to the extent possible, the Subscriber
agrees to furnish the Issuer with all information that is reasonably necessary
to confirm same.

2.5           The Agent is hereby authorized, on behalf of the Subscriber (and,
if applicable on behalf of others for whom it is contracting hereunder), to
deliver this Agreement and any other documents required to be delivered in
connection herewith to the Issuer on or before the Closing and to pay to the
Issuer, on behalf of the Subscriber, an amount equal to the subscription price
for the Units subscribed for hereunder (net of the applicable cash commission
and other amounts payable to the Agent in accordance with the Agency Agreement).

2.6           The Private Placement is not, and under no circumstance is to be
construed as, a public offering of the Securities. The Private Placement is not
being made, and this subscription does not constitute an offer to sell or the
solicitation of an offer to buy the Securities in any jurisdiction where, or to
any person whom, it is unlawful to make such an offer or solicitation.

2.7           The issue of the Units will not restrict or prevent the Issuer
from obtaining any other financing or from issuing additional securities or
rights.

2.8           The Issuer will use its commercially reasonable best efforts to,
on or prior to the date which is 30 days following the Closing Date, file the
Registration Statement with the SEC and to have the Registration Statement
declared effective by the SEC as soon as practicable and in any event, not later
than 120 days following the Closing Date.

3.             THE WARRANTS

3.1           Each Warrant will entitle the holder, on exercise, to purchase one
Warrant Share at a price of $0.50 for a period of 36 months following the
Closing Date. The Warrants will be non-transferable.

3.2           The certificates representing the Warrants will, among other
things, include provisions for the appropriate adjustment in the class, number
and price of the Warrant Shares issued on exercise of the Warrants upon the
occurrence of certain events, including any subdivision, consolidation or
reclassification of the Issuer’s common shares, the payment of stock dividends
and the amalgamation of the Issuer.

3.3           The issue of the Warrants will not restrict or prevent the Issuer
from obtaining any other financing, or from issuing additional securities or
rights, during the period within which the Warrants may be exercised.

--------------------------------------------------------------------------------

– 8 –

4.             POWER OF ATTORNEY

4.1           The Subscriber irrevocably authorizes the Agent in its discretion,
to act as the Subscriber’s representative at Closing, and hereby appoints the
Agent, with full power of substitution, as its true and lawful attorney with the
full power and authority to act for and in the name of the Subscriber, to
execute and deliver such documents, instruments or agreements and do all acts
necessary to effect the following:

  (a)

if delivered, to receive certificates representing the Units, to execute in the
Subscriber’s name and on its behalf all closing receipts and required documents,
if any, to complete and correct any manifest errors or omissions in any form or
document provided by the Subscriber, including this Agreement and the appendices
and schedules hereto, in connection with the subscription for the Units and to
exercise any rights of termination contained in the Agency Agreement;

        (b)

to negotiate and settle any documents related to the Private Placement including
any opinions, certificates or other documents addressed to the Subscriber;

        (c)

to extend or shorten any time periods and to modify or waive, in whole or in
part, any representations, warranties, covenants or conditions for the
Subscriber’s benefit contained in this Agreement and the Agency Agreement or any
ancillary or related document, provided that such extensions, modifications, or
waivers do not materially affect the Subscriber’s obligations or rights under
this Agreement;

        (d)

to make payment for the Units purchased hereby on behalf of the Subscriber or
any Disclosed Principal;

        (e)

to terminate this Agreement if any condition precedent is not satisfied, in such
manner and on such terms and conditions as the Agent in its sole discretion may
determine and the Agent shall have no liability to any Subscriber whatsoever in
connection with any decision to waive any of such conditions or to extend the
time for satisfaction of such conditions or any decision to exercise or not
exercise or extend the right to terminate the Agency Agreement; and

        (f)

without limiting the generality of the foregoing, to negotiate, settle, execute,
deliver and amend the Agency Agreement.

4.2           The power of attorney is irrevocable, is coupled with an interest,
and has been given for valuable consideration, the receipt and adequacy of which
is acknowledged. The power of attorney and other rights and privileges granted
under this Section 4 will survive any legal or mental incapacity, dissolution,
bankruptcy or death of the Subscriber. The power of attorney extends to the
heirs, executors, administrators, other legal representatives and successors,
transferees and assigns of the Subscriber. Any person dealing with the Agent may
conclusively presume and rely upon the fact that any document, instrument or
agreement executed by the Agent pursuant to this power of attorney is authorised
and binding on the Subscriber, without further inquiry. The Subscriber agrees to
be bound by any representations or actions made or taken by the Agent pursuant
to this power of attorney, and waives any and all defences that may be available
to contest, negate or disaffirm any action of the Agent taken in good faith
under this power of attorney.

5.             REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS OF
THE SUBSCRIBER

5.1           The Subscriber (on its own behalf and, including if applicable, on
behalf of each Disclosed Principal) acknowledges, represents, warrants and
covenants to and with the Issuer and the Agent that, as at the date given above
and at the Closing Date:

  (a)

no prospectus has been filed by the Issuer with any of the Commissions in
connection with the issuance of the Units, such issuance is exempted from the
prospectus requirements of applicable Securities Laws and that as a result:


--------------------------------------------------------------------------------

– 9 –

  (i)

the Subscriber is restricted from using most of the civil remedies available
under applicable Securities Laws including statutory rights of rescission and
certain statutory remedies against an issuer, underwriters, auditors and
officers otherwise available to investors who acquire securities offered by a
prospectus;

            (ii)

the Subscriber may not receive information that would otherwise be required to
be provided to it under applicable Securities Laws and under applicable
securities laws of the United States; and

            (iii)

the Issuer is relieved from certain obligations that would otherwise apply under
applicable Securities Laws;

            (b)

the Subscriber certifies that it and, if applicable, each Disclosed Principal is
resident and located in the jurisdiction set out under “Subscriber’s Residential
or Head Office Address” on the first page of this Agreement, which address is
the residence or principal place of business of the Subscriber, or Disclosed
Principal, as the case may be, and such address was not obtained or used solely
for the purpose of acquiring the Subscriber’s Units;

            (c)

the Subscriber is either:

            (i)

purchasing the Subscriber’s Units as principal for its own account and not for
the benefit of any other person or is deemed under applicable Securities Laws to
be purchasing the Subscriber’s Units as principal; or

            (ii)

purchasing the Subscriber’s Units as agent for beneficial principal(s) (each a
“Disclosed Principal”), all of whom are disclosed on page 1 of this Agreement,
and is not deemed under applicable Securities Laws to be purchasing the
Subscriber’s Units as principal, and it is duly authorized to enter into this
Agreement and to execute and deliver all documentation in connection with the
purchase on behalf of each such Disclosed Principal, who is purchasing as
principal for its own account and not for the benefit of any other person and
the Subscriber in its capacity as agent is acting in compliance with all
applicable securities and other laws; or

            (iii)

purchasing (if a resident of a Jurisdiction) for a principal or principals which
is or are undisclosed or identified by account number only and is:

            (A)

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and in Ontario, is purchasing a security that is not a
security of an investment fund; or

            (B)

a trust corporation registered under the Trust and Loan Companies Act (Canada),
or under comparable legislation in any other jurisdiction, and is purchasing the
Subscriber’s Units as trustee or agent for one or more accounts that are fully
managed by such trust corporation, which account or accounts are acquiring the
Subscriber’s Units as principal;

            (d)

if the Subscriber or the Disclosed Principal is resident in Canada, the
Subscriber or, if the Subscriber is purchasing on behalf of a Disclosed
Principal, that Disclosed Principal:

            (i)

is an Accredited Investor, by virtue of the fact that the Subscriber or such
Disclosed Principal, as the case may be, falls within one or more of the
sub-paragraphs of the definition of Accredited Investor set out in Appendix III
(the Subscriber having checked the sub-paragraph(s) applicable to the Subscriber
or such Disclosed Principal, as the case may be) and neither the Subscriber nor
such Disclosed Principal has been created or is being used primarily to permit
the purchase of the Units without a prospectus; or


--------------------------------------------------------------------------------

– 10 –

          (ii)

is purchasing sufficient Units so that the aggregate acquisition cost of the
Subscriber’s Units is not less than $150,000 and the Subscriber or such
Disclosed Principal, as the case may be, is not a corporation, syndicate,
partnership or other form of incorporated or non-incorporated entity or
organization created solely to permit the purchase of the Subscriber’s Units
without a prospectus by a group of individuals whose individual share of the
aggregate acquisition cost of the Subscriber’s Units is less than $150,000;

          (e)

the Subscriber is aware that the Securities have not been registered under the
1933 Act, or any state securities laws of the United States and that the
Securities may not be offered or sold in the United States or to, or for the
account or benefit of, a U.S. Person or person in the United States without
registration under the 1933 Act and any applicable state securities laws or
compliance with requirements of an exemption from such registration
requirements;

          (f)

the Subscriber, and if applicable, each person for whose account or benefit it
is purchasing the Units: (1) is not a U.S. Person; (2) is not purchasing the
Units for the account or benefit of a U.S. Person or person in the United
States; and (3) was not offered any of the Units in the United States, did not
receive any materials relating to the offer of the Units in the United States,
and did not execute or deliver the Subscription Agreement or any other materials
relating to the purchase of the Units in the United States;

          (g)

the Subscriber agrees not to engage in hedging transactions in the Securities
unless in compliance with the 1933 Act, and agrees that the Issuer may refuse to
register any transfer of the Securities not made pursuant to an effective
registration statement under the 1933 Act or pursuant to an exemption from such
registration requirements and in accordance with any applicable state securities
laws;

          (h)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution in violation of applicable securities laws and,
in particular, it has no intention to distribute either directly or indirectly
any of the Securities in the United States or, to, or for the account or benefit
of, a U.S. Person or person in the United States; provided, however, that the
Subscriber may sell or otherwise dispose of any of the Securities pursuant to
registration thereof under the 1933 Act or pursuant to an exemption or exclusion
from such registration requirements and in accordance with any applicable state
securities laws;

          (i)

the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of any of such Securities;

          (j)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the 1933 Act;

          (k)

if the Subscriber is resident in an International Jurisdiction, the subscription
for Units by the Subscriber hereunder is being made pursuant to exemptions under
and in accordance with, and does not contravene any of the, applicable
securities legislation in the such jurisdiction in which the Subscriber resides
and the Subscriber has completed and delivered the International Investor
Certificate attached as Appendix IV hereto;

          (l)

the Subscriber and each Disclosed Principal, as the case may be, acknowledges
that no Regulatory Authority or governmental agency regulatory body or similar
authority has reviewed or passed upon the merits of an investment in the Units
or the Common Shares and that any representation to the contrary is a criminal
offence and, if made, may not be relied upon;


--------------------------------------------------------------------------------

– 11 –

          (m)

no person has made to the Subscriber or any Disclosed Principal, if applicable,
any written or oral representations:

          (i)

that any person will resell or repurchase any of the Units;

          (ii)

that any person will refund the purchase price of any of the Units;

          (iii)

as to the future price or value of any of the Units, or securities issuable on
exercise of the Units or the Warrants, as the case may be; or

          (iv)

that any of the Issuer’s securities will be listed and posted for trading on a
stock exchange or that application has been made to list and post any of the
Issuer’s securities for trading on a stock exchange, other than the Common
Shares on the TSX-V;

          (n)

the Subscriber or, the Disclosed Principal, as the case may be, will not become
a “control person” (as defined in the Ontario Act) by virtue of the purchase of
the Subscriber’s Units (assuming the exercise thereof into Common Shares), and
does not intend to act in concert with any other person to form a control group
of the Issuer;

          (o)

this subscription has not been solicited in any other manner contrary to
applicable Securities Laws and the Subscriber acknowledges that the Subscriber
will not receive an offering memorandum or other disclosure document in respect
of the Issuer or the Units;

          (p)

neither the Subscriber nor any Disclosed Principal, if applicable, has knowledge
of a “material fact” or “material change” (as those terms are defined in the
Ontario Act) in the affairs of the Issuer that has not been generally disclosed
to the public;

          (q)

the Subscriber’s decision to tender this offer and purchase the Subscriber’s
Units has not been made as a result of any verbal or written representation as
to fact or otherwise made by or on behalf of the Issuer, the Agent or any other
person and is based entirely upon this Agreement and currently available public
information concerning the Issuer;

          (r)

the Agent and/or its directors, officers, employees, agents and representatives
assume no responsibility or liability of any nature whatsoever for the accuracy
or adequacy of any publicly available information concerning the Issuer, or as
to whether or not all information concerning the Issuer required to be disclosed
by it has been generally disclosed;

          (s)

the Agent has not, in connection with the Private Placement, engaged in or
conducted any independent investigation with respect to the Issuer, or any
information made, or required to be made, publicly available by the Issuer;

          (t)

the Issuer will have the right to accept this subscription offer in whole or in
part and the acceptance of this subscription offer will be conditional upon the
sale of the Subscriber’s Units to the Subscriber or the Disclosed Principal, as
the case may be, being exempt from the prospectus and registration requirements
under applicable Securities Laws;

          (u)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if an
individual is of full age of majority in the jurisdiction in which the
Subscriber is resident, if the Subscriber is a corporation it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation, and if the Subscriber is not an individual, the Subscriber has
all necessary authority and approvals by its directors, shareholders, partners,
trustees or others to authorize the execution and delivery of this Agreement on
behalf of the Subscriber;


--------------------------------------------------------------------------------

– 12 –

        (v)

the entering into of this Agreement and the completion of the transactions
contemplated hereby will not result in the material default of violation of any
of the terms and provisions of any law applicable to, or the constating
documents, by-laws or resolutions of, the Subscriber or any Disclosed Principal,
if applicable, or of any agreement, written or oral, to which the Subscriber or
the Disclosed Principal, if applicable, may be a party or by which it is or may
be bound;

        (w)

the Subscriber has obtained all necessary consents and authorities to enable it
to agree to subscribe for the Units and to perform its obligations under this
Agreement and the Subscriber has otherwise observed all applicable laws,
obtained any requisite governmental or other consents, complied with all
requisite formalities and paid any issue, transfer or other taxes due in any
territory in connection with its acceptance and the Subscriber has not taken any
action which will or may result in the Issuer or the Agent acting in breach of
any regulatory or legal requirements of any territory in connection with the
Private Placement or the Subscriber’s subscription;

        (x)

this Agreement, along with Appendix I, II, III or IV, as applicable, has been
duly executed and delivered by the Subscriber and constitutes a legal, valid and
binding obligation of the Subscriber enforceable against the Subscriber and, if
applicable, the Disclosed Principal;

        (y)

the Subscriber has been advised to consult its own legal advisors with respect
to tax matters and the applicable hold periods imposed in respect of the Units
by applicable securities legislation and regulatory policies and confirms that
no representations by the Issuer or the Agent have been made, respecting tax
matters or the hold periods applicable to the Units;

        (z)

the Subscriber and, if applicable, each Disclosed Principal is aware of the
risks and other characteristics of the Units, including the risk that the
Subscriber may lose its entire investment, and of the fact that the Subscriber
and, if applicable, each Disclosed Principal may not be able to resell the Units
purchased by it except in accordance with the applicable securities legislation
and regulatory policies and that the Units may be subject to resale restrictions
and may bear a legend to this effect;

        (aa)

the Subscriber understands that the Securities are “restricted securities”
within the meaning of Rule 144 and may not be offered, sold, pledged or
otherwise transferred, directly or indirectly, without prior registration under
the 1933 Act and applicable state securities laws or an exemption from such
registration requirements, and agrees that if it decides to offer, sell, pledge
or otherwise transfer, directly or indirectly, any such Securities they may be
offered, sold, pledged or otherwise transferred, directly or indirectly, only:
(A) to the Issuer; (B) within the United States in accordance with (i) Rule
144A, if available, to a person who the seller reasonably believes is a
Qualified Institutional Buyer that is purchasing for its own account or for the
account of a Qualified Institutional Buyer to whom notice is given that the
offer, sale, or transfer is being made in reliance on Rule 144A, or (ii) Rule
144, if applicable, and in each case, in compliance with any applicable state
securities laws; (D) in a transaction that does not require registration under
the 1933 Act and in compliance with any applicable state securities laws; or (E)
pursuant to an effective registration statement under the 1933 Act and in
compliance with any applicable state securities laws, provided that with respect
to sales or transfers under clauses (B)(ii) or (D), only if the holder has
furnished to the Issuer an opinion of counsel of recognized standing, in form
and substance reasonably satisfactory to the Issuer, prior to such sale or
transfer;

        (bb)

the Subscriber understands that the Securities will be subject to a "hold
period" under Rule 144 under the 1933 Act and possibly other resale restrictions
under applicable securities legislation and the policies of the SEC and may not
be resold until the expiry of such hold period except in accordance with limited
exemptions under applicable securities legislation and regulatory policies and
that the Issuer may cause a legend to such effect to be placed on the
certificates representing the Securities. Except as set forth herein, the
Subscriber acknowledges that it is aware that until the expiry of all such hold
periods and resale restrictions, (i) the Securities cannot be traded through the
facilities of stock exchanges since the certificate is not freely transferable
and consequently is not "good delivery" in settlement of transactions on such
exchanges; and (ii) the exchanges would deem the selling security holder to be
responsible for any loss incurred on a sale made by him in such Securities;


--------------------------------------------------------------------------------

– 13 –

        (cc)

the Subscriber acknowledges that the Warrants may not be exercised by or for the
account or benefit of a U.S. Person or a person in the United States unless the
Warrants and the Shares issuable upon exercise of the Warrants are registered
under the 1933 Act and the securities laws of all applicable states or an
exemption is available from the registration requirements of such laws, and the
holder has furnished an opinion of counsel satisfactory to the Company to such
effect;;

        (dd)

the certificates representing the Common Shares and Warrants or the Warrant
Shares issuable upon exercise of the Warrants, as the case may be, if issued
prior to the Clearance Date for the Prospectus or if issued prior to the day
which is four months and one day following the Closing Date will bear the
following legends as required by National Instrument 45-102 and the TSX-V
substantially in the following form and with the necessary information inserted:

       

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER [INSERT
DISTRIBUTION DATE].”

       

“WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [INSERT DATE].”

        (ee)

it understands and acknowledges that upon the original issuance of the
Securities, and until such time as it is no longer required under applicable
requirements of the 1933 Act or applicable state securities laws, all
certificates representing the Securities and all certificates issued in exchange
therefor or in substitution thereof, shall bear a legend in substantially the
following form:

       

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEENREGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF INTELGENX TECHNOLOGIES CORP. (THE “COMPANY”) THAT THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR
INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IN COMPLIANCE WITH (I) RULE 144A UNDER
THE 1933 ACT, IF APPLICABLE, TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) THAT IS PURCHASING FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE OFFER, SALE OR TRANSFER IS BEING MADE IN RELIANCE OF
RULE 144A, OR (II) RULE 144 UNDER THE 1933 ACT, IF APPLICABLE, AND, IN EACH
CASE, IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF (C)(II) AND (D), THE
SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY TO SUCH EFFECT. DELIVERY OF THIS
CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON
STOCK EXCHANGES IN CANADA. HEDGING TRANSACTIONS INVOLVING THE SECURITIES ARE
PROHIBITED EXCEPT IN COMPLIANCE WITH THE 1933 ACT.”

       

provided, that, if any of the Securities are being sold pursuant to Rule 144
under the 1933 Act, the legend may be removed by delivery to the Issuer and the
Issuer’s transfer agent of an opinion of counsel of recognized standing in form
and substance reasonably satisfactory to the Issuer and the Issuer’s transfer
agent, to the effect that the legend is no longer required under applicable
requirements of the 1933 Act or any applicable state securities laws;


--------------------------------------------------------------------------------

– 14 –

        (ff)

the Subscriber acknowledges and agrees that upon the original issuance of the
Warrants, and until such time as it is no longer required under applicable
requirements of the 1933 Act or applicable state securities laws, all
certificates representing the Warrants and all certificates issued in exchange
therefor or in substitution thereof, shall bear the following legend:

       

“THIS WARRANT HAS NOT BEEN AND WILL NOT BE, AND THE SHARES ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN, REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR
FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES AND
THE UNDERLYING SHARES MAY NOT BE DELIVERED WITHIN THE UNITED STATES UNLESS THE
WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE, AND THE HOLDER HAS DELIVERED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE CORPORATION TO
SUCH EFFECT. "UNITED STATES" AND "U.S. PERSON" ARE USED HEREIN AS SUCH TERMS ARE
DEFINED BY REGULATION S UNDER THE 1933 ACT.”

        (gg)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Subscriber and, if applicable, each Disclosed Principal will execute, deliver,
file and otherwise assist the Issuer in filing, such reports, undertakings and
other documents with respect to the issue of the Units as may be required;

        (hh)

the funds which will be advanced by the Subscriber to the Issuer hereunder, as
applicable, will not represent proceeds of crime for the purposes of the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the
“PCMLTFA”) and the Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (the “PATRIOT Act”) and the Subscriber acknowledges that
the Issuer may in the future be required by law to disclose the Subscriber’s
name and other information relating to this Agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the PCMLTFA and the
PATRIOT Act. To the best of the Subscriber’s knowledge (a) none of the
subscription funds to be provided by the Subscriber (i) have been or will be
derived from or related to any activity that is deemed criminal under the laws
of Canada, the United States of America or any other jurisdiction, or (ii) are
being tendered on behalf of a person or entity who has not been identified to
the Subscriber, and (b) the Subscriber shall promptly notify the Issuer if the
Subscriber discovers that any of such representations ceases to be true, and to
provide the Issuer with appropriate information in connection therewith;

        (ii)

the Subscriber acknowledges that upon completion of the Private Placement, the
Agent will receive a commission in cash from the Issuer equal to 8% of the gross
proceeds from the sale of Units sold under the Private Placement to all
subscribers. In addition, the Agent will receive that number of options
(“Compensation Options”) as is equal to 8% of the number of Units sold in the
Private Placement. Each Compensation Option will entitle the holder thereof to
acquire one common share of the Issuer at an exercise price equal to $0.50 for a
period of 24 months from the Closing Date;

        (jj)

the Subscriber is not entitled to be paid any commission in relation to its
participation in the Private Placement;

        (kk)

other than the Agent, there is no person acting or purporting to act in
connection with the transactions contemplated herein who is entitled to any
brokerage or finder’s fee;


--------------------------------------------------------------------------------

– 15 –

  (ll)

the Subscriber and, if applicable, each Disclosed Principal has not purchased
the Units as a result of any form of General Solicitation or General
Advertising, including advertisements, articles, notices or other communication
published in any newspaper, magazine or similar media or on the internet or
broadcast over radio, television or internet or any seminar or meeting whose
attendees have been invited by General Solicitation or General Advertising;

        (mm)

the Subscriber has not received or been provided with, nor has it requested, nor
does it have any need to receive, any offering memorandum, any prospectus, any
sales or advertising literature, or any other document describing or purporting
to describe the business and affairs of the Issuer which has been prepared for
delivery to, and review by, prospective purchasers in order to assist in making
an investment decision in respect of the Units (other than the Disclosure
Record);

        (nn)

the Subscriber or, if applicable, each Disclosed Principal has such knowledge in
financial and business affairs as to be capable of evaluating the merits and
risks of its investment and is able to bear the economic risk of the loss of its
entire investment in the Units;

        (oo)

the Subscriber or, if applicable, each Disclosed Principal, if a corporation or
other non-individual entity, has previously filed with the TSX-V a duly
completed Form 4C, Corporate Placee Registration Form and has executed and
delivered the Confirmation of Previously Filed Corporate Placee Registration
Form attached hereto as Appendix II, and represents and warrants that there has
been no change to any of the information in the Corporate Placee Registration
Form previously filed with the TSX-V up to the date of this Agreement, or will
deliver a completed Form 4C, Corporate Placee Registration Form in the form
attached hereto as Appendix I to the Issuer in accordance with 8.2(d) of this
Agreement;

        (pp)

it understands and agrees that the financial statements of the Issuer have been
prepared in accordance with United States generally accepted accounting
principles, which differ in some respects from Canada generally accepted
accounting principles, and thus may not be comparable to financial statements of
Canadian companies;

        (qq)

it acknowledges that the Issuer’s counsel and the Agent’s counsel are acting as
counsel to the Issuer and the Agent, respectively, and not as counsel to the
Subscriber;

        (rr)

the Subscriber agrees that the Issuer and the Agent may be required by law or
otherwise to disclose to regulatory authorities the identity of the Subscriber
and if applicable the beneficial purchaser for whom the Subscriber may be
acting; and

        (ss)

the Subscriber agrees that the above representations, warranties, covenants and
acknowledgements in this Agreement and the attached Appendices are and will be
true and correct both as of the execution of this Agreement and as of the
Closing.

5.2           The foregoing representations, warranties, covenants and
acknowledgements are made by the Subscriber with the intent that they be relied
upon by the Issuer and the Agent and their respective counsel in determining its
eligibility as a purchaser of Units and the Subscriber hereby agrees to
indemnify the Issuer and the Agent and their respective affiliates,
shareholders, directors, officers, employees, agents (including counsel),
advisors and shareholders against all losses, claims, costs, expenses and
damages or liabilities which any of them may suffer or incur as a result of
reliance thereon. The Subscriber undertakes to notify the Issuer and the Agent
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth herein which takes place prior to the
Closing.

5.3           The Issuer will obtain and hold the right and benefit of this
section 5 in trust for and behalf of the Agent.

6.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

6.1           The Issuer represents and warrants to the Subscriber that, as of
the date hereof and at the Closing Date:

--------------------------------------------------------------------------------

– 16 –

  (a)

the Issuer, and each of its subsidiaries is a valid and subsisting corporation
in good standing under the laws of its incorporation or continuation;

        (b)

the Issuer, and each of its subsidiaries is duly incorporated and licensed to
carry on business in the jurisdictions in which it carries on business or owns
property where required under the laws of that jurisdiction;

        (c)

the Issuer will reserve or set aside sufficient shares in its treasury to issue
the Shares and the Warrant Shares and upon their issuance the Shares and the
Warrant Shares will be duly and validly issued as fully paid and non-assessable;

        (d)

the Issuer is a “reporting issuer” in the provinces of British Columbia,
Alberta, Manitoba, Ontario and Quebec and is not in default of any of the
requirements of the Securities Laws and no order ceasing or suspending trading
in securities of the Issuer nor prohibiting the sale of such securities has been
issued to and is outstanding against the Issuer or any of its directors,
officers or promoters or against any other companies that have common directors,
officers or promoters and no investigations or proceedings for such purposes are
pending or threatened;

        (e)

the authorized capital of the Issuer consists of 100,000,000 common shares with
a par value of U.S.$0.00001 and 20,000,000 preferred shares with a par value of
U.S.$0.00001, of which 33,081,271 common shares and no preferred shares are
issued and outstanding as at August 11, 2010.

        (f)

the Shares are listed for trading on the TSX-V and the Common Shares and Warrant
Shares to be issued hereunder will, at the time of issue, be conditionally
listed on the TSX-V;

        (g)

except as qualified by the Disclosure Record, the Issuer or its subsidiaries, if
any, as the case may be, is the beneficial owner of the properties, business and
assets or the interests in the properties or business or assets referred to in
the Disclosure Record, all agreements by which the Issuer or any of its
subsidiaries holds an interest in a property or business are in good standing
according to their terms and the properties in which the Issuer or subsidiary
holds an interest are in good standing under the applicable laws of the
jurisdictions in which they are situated;

        (h)

the financial statements of the Issuer contained in the Disclosure Record have
all been prepared in accordance with United States generally accepted accounting
principles, accurately reflect the financial position and all material
liabilities (accrued, absolute, contingent or otherwise) of the Issuer and its
subsidiaries, if any, (on a consolidated basis) as of the date thereof, and no
adverse material changes in the financial position of the Issuer or any of its
subsidiaries, if any, has taken place since the latest date thereof;

        (i)

the Disclosure Record does not contain any material misrepresentations nor does
it omit any material fact relating to the Issuer;

        (j)

the Issuer has complied and will comply fully in all material respects with the
requirements of all applicable corporate laws and Securities Laws in relation to
the issue and trading of its securities and in all matters relating to the
Private Placement;

        (k)

except as publicly disclosed, there is not presently, and will not be prior to
Closing, any material change, as defined in the Ontario Act, relating to the
Issuer or change in any material fact, as defined in the Ontario Act, relating
to any of the Units which has not been or will not be fully disclosed in
accordance with the requirements of the Ontario Act;

        (l)

the issue and sale of the Units by the Issuer does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of the
Issuer’s constating documents or any agreement or instrument to which the Issuer
is a party or by which it is bound;


--------------------------------------------------------------------------------

– 17 –

  (m)

other than as disclosed in the Disclosure Record, neither the Issuer nor its
subsidiaries is a party to any actions, suits or proceedings which could
materially affect its respective business or financial condition, and to the
best of the Issuer’s knowledge, no such actions, suits or proceedings are
contemplated or have been threatened;

        (n)

there are no judgments against the Issuer or its subsidiaries which are
unsatisfied, nor is the Issuer or its subsidiaries subject to any consent
decrees or injunctions;

        (o)

this Agreement has been or will be by the Closing, duly authorized by all
necessary corporate action on the part of the Issuer, and the Issuer has or will
have by the Closing full corporate power and authority to undertake the Private
Placement;

        (p)

the Issuer has filed all federal, provincial, local and foreign tax returns
which are required to be filed, or have requested extensions thereof, and have
paid all taxes required to be paid by them and any other assessment, fine or
penalty levied against them, to the extent that any of the foregoing is due and
payable, except for such assessments, fines and penalties which are currently
being contested in good faith;

        (q)

the Issuer will use all reasonable efforts to file, as required, the
Registration Statement within the time period set forth in the Registration
Rights Agreement; and

        (r)

the representations and warranties of the Issuer set forth herein and in the
Agency Agreement are and, at Closing will be, true and correct.

6.2           By its acceptance of this offer, the Issuer confirms that the
Subscriber will have the benefit of all of the representations, warranties,
covenants and conditions provided to, or for the benefit of, the Agent under the
Agency Agreement as if such representations, warranties, covenants and
conditions were made directly to the Subscriber under this Agreement and the
Issuer acknowledges that the Subscriber has relied on the representations,
warranties and covenants contained in the Agency Agreement.

6.3           The Issuer shall indemnify, defend and hold the Subscriber (which
term shall, for the purposes of this section, include the Subscriber or its
shareholders, managers, partners, directors, officers, members, employees,
direct or indirect investors, agents and affiliates and assignees and the
stockholders, partners, directors, members, managers, officers, employees,
direct or indirect investors and agents of such affiliates and assignees)
harmless against any and all liabilities, loss, cost or damage, together with
all reasonable costs and expenses related thereto (including reasonable legal
and accounting fees and expenses), arising from, relating to, or connected with
the untruth, inaccuracy or breach of any statement, representation, warranty or
covenant of the Issuer contained herein or in the Agency Agreement. The Issuer
undertakes to the Subscriber to notify the Agent immediately of any change in
any representation, warranty or other material information relating to the
Issuer set forth in this Agreement which takes place prior to the Closing Date.

7.             WITHDRAWAL OF SUBSCRIPTION

7.1           The Subscriber reserves the right to withdraw this subscription
and to terminate its obligations hereunder at any time before the Closing only
if the Agent terminates its obligations with respect to the Private Placement
under the Agency Agreement and hereby appoints each Agent as its agent for the
purpose of notifying the Issuer of the withdrawal or termination of this
subscription.

8.             CLOSING

8.1           The Closing will take place as contemplated in the Agency
Agreement on such date or dates to be determined by the Issuer and the Agent,
provided however that the Subscription Proceeds will be held in trust by the
Agent pending the Closing, and if the Closing does not occur on or before August
26, 2010 or such later date as agreed to by the Issuer and the Agent, the
Subscription Proceeds will be returned to the Subscriber without interest or
deduction unless other arrangements have been made between the Agent and the
Subscriber.

--------------------------------------------------------------------------------

– 18 –

8.2           The obligations of the parties hereunder are subject to all
required regulatory approvals being obtained. This Private Placement is
conditional upon, among other things, the Issuer obtaining conditional approval
of the TSX-V.

                 The Subscriber acknowledges and agrees that the obligations of
the Issuer hereunder are conditional on the accuracy of the representations and
warranties of the Subscriber contained in this Agreement as of the date of this
Agreement, and as of the Closing Date as if made at and as of the Closing Date,
and the fulfillment of the following additional conditions as soon as possible
and in any event not later than the Closing Date:

  (a)

the Issuer having accepted this Agreement;

   

 

(b)

payment by the Subscriber of the Aggregate Subscription Price by certified
cheque, money order, bank draft or other acceptable means in Canadian dollars
payable to the Agent through which the Subscriber has agreed to purchase the
Units;

   

 

(c)

the Subscriber having properly completed, signed and delivered this Agreement
(with the applicable Appendices), to:

   

 

   

Bolder Investment Partners, Ltd.

   

800 – 1450 Creekside Drive

   

Vancouver, BC V6J 5B3

   





   

Attention:

Martin Burian, President

   

Fax:

(604) 714-2326

   





(d)

the Subscriber having properly completed, signed and delivered, as applicable,
Appendix I, II, III, and/or IV and any further documentation as required under
applicable Securities Laws or any stock exchange or other regulatory authority
and the Subscriber covenants and agrees to do so upon request by the Issuer; and

   

 

(e)

the conditions of closing contained in the Agency Agreement being satisfied or
waived by the relevant party.

9.             RESALE RESTRICTIONS

9.1           The Subscriber understands and acknowledges that the Common
Shares, Warrants and Warrant Shares will be subject to certain resale
restrictions under applicable Securities Laws, the 1933 Act and applicable state
securities laws and the TSX-V’s policies prior to the Clearance Date, the terms
of which may be endorsed on the certificates representing such Common Shares,
Warrants and Warrant Shares as a printed legend, and the Subscriber agrees to
comply with such resale restrictions. The Subscriber also acknowledges that it
has been advised to consult its own independent legal advisor with respect to
the applicable resale restrictions and the Subscriber or, if applicable, the
Disclosed Principal is solely responsible (and neither the Issuer nor the Agent
are responsible) for complying with such restrictions and the Issuer is not
responsible for ensuring compliance by the Subscriber or, if applicable, the
Disclosed Principal with the applicable resale restrictions.

10.             USE OF PERSONAL INFORMATION

10.1           The Subscriber (on its own behalf and, if applicable, on behalf
of any Disclosed Principal) acknowledges and consents to the fact the Issuer and
the Agent are collecting the Subscriber’s (and any Disclosed Principal) personal
information for the purpose of completing the Subscriber’s subscription. The
Subscriber (on its own behalf and, if applicable, on behalf of any Disclosed
Principal) acknowledges and consents to the Issuer and the Agent retaining the
personal information for as long as permitted or required by applicable law or
business practices. The Subscriber (on its own behalf and, if applicable, on
behalf of any Disclosed Principal) further acknowledges and consents to the fact
the Issuer or the Agent may be required by applicable securities laws, stock
exchange rules, and Investment Industry Regulatory Organization of Canada rules
to provide regulatory authorities any personal information provided by the
Subscriber respecting itself (and any Disclosed Principal). The Subscriber
represents and warrants that it has the authority to provide the consents and
acknowledgements set out in this section on behalf of all Disclosed Principals.

--------------------------------------------------------------------------------

– 19 –

10.2           The Subscriber and each Disclosed Principal, if applicable,
hereby acknowledges and consents to: (i) the disclosure by the Subscriber and
the Issuer of Personal Information (defined in section 10.5) concerning the
Subscriber to the TSX-V and its affiliates, authorized agent, subsidiaries and
divisions; and (ii) the collection, use and disclosure of Personal Information
by the TSX-V for the following purposes (or as otherwise identified by the
TSX-V, from time to time):

  (a)

to conduct background checks;

        (b)

to verify the Personal Information that has been provided about the Subscriber;

        (c)

to consider the suitability of the Subscriber as a holder of securities of the
Issuer;

        (d)

to consider the eligibility of the Issuer to continue to list on the TSX-V;

        (e)

to provide disclosure to market participants as to the security holdings of the
Issuer’s shareholders, and their involvement with any other reporting issuers,
issuers subject to a cease trade order or bankruptcy, and information respecting
penalties, sanctions or personal bankruptcies, and possible conflicts of
interest with the Issuer;

        (f)

to detect and prevent fraud;

        (g)

to conduct enforcement proceedings; and

        (h)

to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the TSX-V, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

10.3           The Subscriber also acknowledges that: (i) the TSX-V also
collects additional Personal Information from other sources, including
securities regulatory authorities in Canada or elsewhere, investigative law
enforcement or self-regulatory organizations to ensure that the purposes set
forth above can be accomplished; (ii) the Personal Information the TSX-V
collects may also be disclosed to the agencies and organizations referred to
above or as otherwise permitted or required by law, and they may use it in their
own investigations for the purposes described above; (iii) the Personal
Information may be disclosed on the TSX-V’s website or through printed materials
published by or pursuant to the direction of the TSX-V; and (iv) the TSX-V may
from time to time use third parties to process information and provide other
administrative services, and may share the information with such providers.

10.4           If the Subscriber is resident in or otherwise subject to the
securities laws applicable in Ontario, the information provided by the
Subscriber on the face page of this Agreement identifying the name, address and
telephone number of the Subscriber, the number of Units being purchased
hereunder and the total purchase price as well as the Closing Date and the
exemption that the Subscriber is relying on in purchasing the Units will be
disclosed to the Ontario Securities Commission, and such information is being
indirectly collected by the Ontario Securities Commission under the authority
granted to it under securities legislation. This information is being collected
for the purposes of the administration and enforcement of the securities
legislation of Ontario. Each Subscriber (for certainty including each Disclosed
Principal) hereby authorizes the indirect collection of such information to the
Ontario Securities Commission. In the event the Subscriber has any questions
with respect to the indirect collection of such information by the Ontario
Securities Commission, the public official who can answer questions about the
Ontario Securities Commission’s indirect collection of Personal Information is
the Administrative Assistant to the Director of Corporate Finance, Ontario
Securities Commission, Suite 1903, Box 55, 20 Queen Street West, Toronto,
Ontario, M5H 3S8, Telephone 416-593-8086.

--------------------------------------------------------------------------------

– 20 –

10.5           Herein, “Personal Information” means any information about the
Subscriber provided by the Subscriber in this Agreement and as required to be
disclosed to the Commissions or the TSX-V, whether pursuant to a form or a
request made by a Commission or the TSX-V, including the Corporate Placee
Registration Form attached hereto.

11.             SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1           The representations, warranties and covenants of the Issuer
contained in this Subscription Agreement shall survive the Closing and,
notwithstanding such Closing or any investigation made by or on behalf of the
Subscriber with respect thereto, shall continue in full force and effect for the
benefit of the Subscriber and the Agent for a period of two years following the
Closing Date.

11.2           The representations, warranties and covenants of the Subscriber
contained in this Agreement or any certificate or document delivered pursuant to
or in connection with this Agreement shall survive the Closing and,
notwithstanding such Closing, any subsequent disposition by the Subscriber of
any of the Units, Common Shares, Warrants or Warrant Shares, or any
investigation made by or on behalf of the Issuer or the Agent with respect
thereto, shall continue in full force and effect for the benefit of the Issuer
and the Agent for a period of two years following the Closing Date.

12.             MISCELLANEOUS

12.1           Each of the Parties hereto upon the request of each of the other
Parties hereto, whether before or after the Closing Time, shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be necessary or
desirable to complete the transactions contemplated herein.

12.2           Any notice, direction or other instrument required or permitted
to be given to any Party hereto shall be in writing and shall be sufficiently
given if delivered personally, or transmitted by facsimile tested prior to
transmission to such party, as follows:

  (a) in the case of the Issuer, to:                                IntelGenx
Technologies Corp.                        6425 Abrams                      
 Ville St. Laurent, Quebec                        H4S 1X9                      
         Attention: Horst G. Zerbe                        Fax: (514) 331-0436  
          with a courtesy copy to:                              Hodgson Russ LLP
                       150 King Street West, Suite 2309                       
Toronto, Ontario                        M5H 1J9                              
 Attention: Richard B. Raymer                        Fax: (416) 595-5021


--------------------------------------------------------------------------------

– 21 –

(b) in the case of the Subscriber, at the address specified on the face page
hereof, with a copy to the Agent at:                                Bolder
Investment Partners, Ltd.                        800 – 1450 Creekside Drive    
                   Vancouver, British Columbia                        V6J 5B3  
                             Attention: Martin Burian                      
 Fax: (604) 714-2326

          Any such notice, direction or other instrument, if delivered
personally, shall be deemed to have been given and received on the day on which
it was delivered, provided that if such day is not a Business Day then the
notice, direction or other instrument shall be deemed to have been given and
received on the first Business Day next following such day and if transmitted by
fax, shall be deemed to have been given and received on the day of its
transmission, provided that if such day is not a Business Day or if it is
transmitted or received after the end of normal business hours then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following the day of such transmission.

          Any party hereto may change its address for service from time to time
by notice given to each of the other parties hereto in accordance with the
foregoing provisions.

12.3           Time shall be of the essence of this Agreement and every part
hereof.

12.4           All costs and expenses (including, without limitation, the fees
and disbursements of legal counsel) incurred in connection with this Agreement
and the transactions herein contemplated shall be paid and borne by the party
incurring such costs and expenses.

12.5           This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Province of Ontario and the laws of Canada applicable therein. Any and all
disputes arising under this Agreement, whether as to interpretation, performance
or otherwise, shall be subject to the non-exclusive jurisdiction of the courts
of the Province of Ontario and each of the parties hereto hereby irrevocably
attorns to the jurisdiction of the courts of such province.

12.6           This Agreement, which includes any interest granted or right
arising under this Agreement, may not be assigned or transferred except with the
prior written consent of the other party hereto.

12.7           Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the Parties with respect to
the Units and there are no other terms, conditions, representations or
warranties whether expressed, implied, oral or written, by statute, by common
law, by the Issuer, by the Agent, or by anyone else.

12.8           Subject to section 4, the parties may amend this Agreement only
in writing.

12.9           This Agreement enures to the benefit of and is binding upon the
Parties and, as the case may be, their respective heirs, executors,
administrators, permitted assigns and successors.

12.10         A Party will give all notices or other written communications to
the other Party concerning this Agreement by hand or by registered mail
addressed to such other Party’s respective address which is noted on the cover
page of this Agreement.

12.11         The Parties hereby agree and confirm that they have requested that
this Agreement, as well as all notices and other documents contemplated hereby,
be drawn up in the English language only. Les parties aux présentes
reconnaissent et confirment qu’elles ont convenu que la présente convention
ainsi que tous les avis et documents, qui s’y rattachent soient rédigés en
anglais.

--------------------------------------------------------------------------------

– 22 –

12.12         This Agreement may be executed in counterparts, each of which when
delivered will be deemed to be an original and all of which together will
constitute one and the same document and the Issuer or the Agent will be
entitled to rely on delivery by facsimile machine or other electronic means of
an executed copy of this subscription, and acceptance by the Issuer of such
facsimile or other electronic copy will be equally effective to create a valid
and binding agreement between the Subscriber and the Issuer as if the Issuer had
accepted the subscription originally executed by the Subscriber.

--------------------------------------------------------------------------------

APPENDIX I

[exhibit10-3x24x1.jpg]


FORM 4C

CORPORATE PLACEE REGISTRATION FORM

This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B. The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

Placee Information:

  1.1 Name:
_____________________________________________________________________________________
        1.2 Complete Address:
___________________________________________________________________________    
    1.3 Jurisdiction of Incorporation or Creation:
___________________________________________________________


(a)

Is the Placee purchasing securities as a portfolio manager: (Yes/No)?

      (b)

Is the Placee carrying on business as a portfolio manager outside of Canada:
(Yes/No)? __________

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

  1.4

it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

        1.5

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in
____________________ [jurisdiction], and it is permitted by law to carry on a
portfolio manager business in that jurisdiction;

        1.6

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

        1.7

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

        1.8

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:

Name * City Province or State Country                                


--------------------------------------------------------------------------------

- 2 -

* If the Control Person is not an individual, provide the name of the individual
that makes the investment decisions on behalf of the Control Person.

5.

Acknowledgement - Personal Information and Securities Laws

 

 

 

(a)

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

 

 

 

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

 

 

 

(i)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

 

 

 

(ii)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

 

 

 

(b)

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

Dated and certified (if applicable), acknowledged and agreed, at
___________________________ on ___________________________

      (Name of Purchaser - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (Please print name of
individual whose signature   appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------

APPENDIX II

CONFIRMATION OF PREVIOUSLY FILED CORPORATE PLACEE REGISTRATION FORM

TO: INTELGENX TECHNOLOGIES CORP.

     In connection with the proposed subscription for Units of IntelGenx
Technologies Corp., the undersigned hereby confirms that the undersigned has
previously filed a Form 4C - Corporate Placee Registration Form with the TSX
Venture Exchange and that the information in such Corporate Placee Registration
Form is accurate and up-to-date as of the date hereof.

Dated _______________________________, 2010.

      (Name of Purchaser - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (Please print name of
individual whose signature   appears above)


--------------------------------------------------------------------------------

APPENDIX III

ACCREDITED INVESTOR CERTIFICATE

The Subscriber hereby represents, warrants and certifies to the Issuer that the
Subscriber is an “accredited investor”, as such term is defined in National
Instrument 45-106 – Prospectus and Registration Exemptions (“NI 45-106”) and, as
at the time the subscription is accepted by the Issuer (“Closing”), the
Subscriber will fall within one or more of the following categories (Please
check one or more, as applicable):

ACCREDITED INVESTOR STATUS

The undersigned represents and warrants that it, he or she is [check each
applicable item]:

[    ]

a Canadian financial institution (as defined under NI 45-106), or an authorized
foreign bank listed in Schedule III of the Bank Act (Canada);

 



[    ]

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 



[    ]

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 



[    ]

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

 



[    ]

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada, as a representative of a person referred to in
paragraph (d);

 



[    ]

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

 



[    ]

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 



[    ]

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 



[    ]

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 



[    ]

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

 



[    ]

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

 



[    ]

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;


--------------------------------------------------------------------------------

- 2 -

[    ]

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

 





[    ]

an investment fund that distributes or has distributed its securities only to:

 





 

(i)

a person that is or was an accredited investor at the time of the distribution,

 





(ii)

a person that acquires or acquired securities in the circumstances referred to
in Sections 2.10 – Minimum Amount Investment and 2.19 – Additional Investment in
Investment Funds of NI 45 106, or;

 





(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under Section 2.18 – Investment Fund Reinvestments of NI 45 106;

 





[    ]

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator, or in Québec,
the securities regulatory authority, has issued a receipt;

 





[    ]

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 





[    ]

a person acting on behalf of a fully managed account managed by that person, if
that person:

 





(i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

 





 

(ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

 





[    ]

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 





[    ]

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (d) or paragraph (i) in form and
function;

 





[    ]

a person in respect of which all of the owners of interests, direct, indirect,
or beneficial, except the voting securities required by law to be owned by
directors, are persons that are Accredited Investors;

 





[    ]

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

 





[    ]

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as:

 





 

(i)

an accredited investor, or

 





 

(ii)

an exempt purchaser in Alberta or British Columbia.

The Subscriber acknowledges that the representations, warranties and covenants
contained in this Appendix are made by it with the intent that they may be
relied upon by the Issuer in determining its eligibility or the eligibility of

--------------------------------------------------------------------------------

- 3 -

others on whose behalf it is contracting thereunder to purchase Units. It agrees
that by accepting Units it shall be representing and warranting that the
representations and warranties above are true as at the Closing with the same
force and effect as if they had been made by it at the Closing.

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber or any
Disclosed Principal set forth herein which takes place prior to the Closing.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
_______________ day of _____________________________________ , 2010.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Name of Entity   Signature             Type of Entity   Print or Type Name      
      Signature of Person Signing                 Print or Type Name and Title
of Person Signing    

As used in this Accredited Investor Certificate, the following term has the
following meaning:

A “person” includes:

  (a)

an individual,

        (b)

a corporation,

        (c)

a partnership, trust fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (d)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative.


--------------------------------------------------------------------------------

APPENDIX IV

INTERNATIONAL INVESTOR CERTIFICATE

In connection with the purchase by the undersigned Subscriber of the Units
hereunder, the Subscriber and any Disclosed Principal for whom the Subscriber is
acting on behalf of, (collectively, the “Subscriber”) hereby represents,
warrants, covenants and certifies to the Issuer (and acknowledges that the
Issuer and its counsel are relying thereon) that:

  (a)

the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Subscriber is resident which would apply to the
acquisition of the Units hereunder;

          (b)

the Subscriber is purchasing the Units pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Units under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

          (c)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Issuer to make any filings or seek any approvals
of any kind whatsoever from any securities regulator of any kind whatsoever in
the International Jurisdiction in connection with the issue and sale or resale
of the Units;

          (d)

the purchase of the Units by the Subscriber does not trigger:

          (A)

any obligation of the Corporation to prepare and file a prospectus, an offering
memorandum or similar document, or any other report or notice with respect to
such purchase in the International Jurisdiction;

          (B)

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction; or

          (C)

any registration or other obligation on the part of the Issuer or the Agent;

          (e)

the distribution of the Units to the Subscriber by the Issuer complies with the
laws of the International Jurisdiction; and

          (f)

the Subscriber will, if requested by the Issuer or the Agent, deliver to the
Issuer and the Agent a certificate or opinion of local counsel from the
International Jurisdiction which will confirm the matters referred to in
paragraphs (b), (c), (d) and (e) above to the satisfaction of the Issuer, acting
reasonably.

The Subscriber acknowledges that the representations, warranties and covenants
contained in this Appendix IV are made by it with the intent that they may be
relied upon by the Issuer in determining its eligibility or the eligibility of
others on whose behalf it is contracting thereunder to purchase Units. It agrees
that by accepting Units it shall be representing and warranting that the
representations and warranties above are true as at the Closing with the same
force and effect as if they had been made by it at the Closing.

--------------------------------------------------------------------------------

- 2 -

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber or any
Disclosed Principal set forth herein which takes place prior to the Closing.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Name of Entity   Signature             Type of Entity   Print or Type Name      
      Signature of Person Signing                 Print or Type Name and Title
of Person Signing    


--------------------------------------------------------------------------------

APPENDIX V

REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of the º day of August, 2010 between IntelGenx Technologies Corp., a
Delaware corporation (the “Company”), and each of the several purchasers
signatory hereto (each such purchaser, a “Purchaser” and, collectively, the
“Purchasers”).

RECITALS

WHEREAS the Company proposes to issue to the Purchasers Units (the “Units”),
each Unit is comprised of one share of common stock of the Company (the “Unit
Shares”) and one common share purchase warrant (the “Warrants”) entitling the
Purchasers to subscribe for one share of common stock of the Company (the
“Warrant Shares”) pursuant to subscription agreements as described in the Agency
Agreement dated º, 2010 (the “Agency Agreement”) between the Company and Bolder
Investment Partners Ltd. (the “Agents”);

     AND WHEREAS the Company proposes to issue to the Agents compensation
options (the “Compensation Options”) entitling the Agents to acquire shares of
common stock of the Company (the “Compensation Option Shares”) pursuant to the
Agency Agreement;

     AND WHEREAS, pursuant to the Agency Agreement, the Company has agreed to
effect the registration of the Unit Shares, Warrants, Warrant Shares,
Compensation Options, and Compensation Option Shares on the terms and subject to
the conditions set forth and herein;

     NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the parties hereby agree as follows:

1.             REGISTRATION RIGHTS.

1.1           Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth below:

  (a)

“Closing” shall mean the closing of the initial sale of the Units and the
issuance of the Compensation Options;

        (b)

“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act;

        (c)

“Common Shares” shall mean shares of common stock of the Company;

        (d)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (e)

“Holder” shall mean any holder of Registrable Securities and any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 1.8 hereof;

        (f)

“Registrable Securities” shall mean (i) the Unit Shares, (ii) the Warrants,
(iii) the Warrant Shares, (iv) the Compensation Options, (v) the Compensation
Option Shares, and (vi) any Common Shares issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the
securities referenced in (i) to (vi) above, provided, however, that Registrable
Securities shall not include (a) any Unit Shares, Warrant Shares or Compensation
Options sold to the public either pursuant to a registered public offering or
Rule 144, or (b) any Common Unit Shares, Warrant Shares or Compensation Options
held by a Holder that may immediately be sold under Rule 144(b)(1);


--------------------------------------------------------------------------------

- 2 -

  (g)

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing the Registration Statement, and
the declaration or ordering of the effectiveness of such registration statement;

        (h)

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
fees and disbursements of counsel for the Holders (which shall not exceed in the
aggregate US$5,000) and expenses of any regular or special audits incident to or
required by any such registration, but shall not include Selling Expenses, and
the compensation of regular employees of the Company, which shall be paid in any
event by the Company;

        (i)

“Registration Statement” shall mean the registration statement filed by the
Company pursuant to the Securities Act relating to the resale of the Registrable
Securities by the Holders, and all amendments and supplements to such
Registration Statement, including pre- and post-effective amendments;

        (j)

“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission;

        (k)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (l)

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities;

        (m)

“Shell Issuer” means an issuer with no or nominal operations and either (i) no
or nominal assets, (ii) assets consisting solely of cash and cash equivalents or
(iii) assets consisting of any amount of cash and cash equivalents and nominal
other assets; and

        (n)

“Purchasers” shall mean the persons acquiring Registrable Securities in
connection with subscription agreements in the form agreed upon by the Agents
and the Company.

1.2           Registration.

  (a)

The Company covenants to prepare and file with the Commission, as promptly as
practicable following the Closing and in any event within 30 days after the
Closing, a Registration Statement for an offering to be made on a continuous
shelf basis following the date of effectiveness covering the resale of the
Registrable Securities by the Holders. The Registration Statement shall be on
Form S-1, if available, under the Securities Act or another appropriate form
selected by the Company permitting registration of the resale of the Registrable
Securities by the Holders from time to time. The Company shall use its best
efforts to cause the Registration Statement to become effective pursuant to the
Securities Act within 120 days after the Closing.

        (b)

The Registration Statement shall not be deemed to have become effective under
the Securities Act unless it has been filed and has been declared effective
under the Securities Act by the Commission and remains effective pursuant to the
Securities Act with respect to the disposition of all Registrable Securities on
a continuous shelf basis until all such Registrable Securities are sold or cease
to be Registrable Securities.

1.3           Expenses of Registration. The Company shall pay all Registration
Expenses whether or not such registration shall become effective.

--------------------------------------------------------------------------------

- 3 -

1.4           Registration Procedures. In the case of the registration effected
by the Company pursuant to this Agreement, the Company will keep each Holder
advised in writing as to the initiation of such registration and as to the
completion thereof. At its expense, the Company will use its best efforts to:

  (a)

keep such Registration Statement effective until all such Registrable Securities
are sold pursuant to the Registration Statement or cease to be Registrable
Securities; provided however, that unless prior thereto all such Registrable
Securities are (i) sold pursuant to the Registration Statement or Rule 144, or
(ii) reissued by the Company without restrictive legend and may immediately be
sold under Rule 144 without restrictions, such Registration Statement shall be
kept effective for a period of at least five years; provided further, that if at
any time after the Registration Statement is no longer required to be kept
effective pursuant to the above provisions of this subparagraph and is no longer
effective, but prior to the time that all the Unit Shares, Warrant Shares or
Compensation Option Shares have been sold either pursuant to the prior effective
Registration Statement or Rule 144, the Company ceases to be subject to the
reporting obligations of sections 13 or 15(d) of the Exchange Act, ceases to be
current in its filing obligations under sections 13 or 15(d) of the Exchange Act
(except for Form 8-K reports), or becomes a Shell Issuer (a “Rule 144 Default
Event”), the Company shall promptly file a Registration Statement covering such
unsold Unit Shares, Warrant Shares and Option Compensation Shares and shall keep
such Registration Statement effective until such time as all the Unit Shares,
Warrant Shares or Compensation Option Shares have been sold pursuant to such
Registration Statement or the Company again becomes subject to the reporting
obligations of sections 13 or 15(d) of the Exchange Act, is current in its
reporting obligations under sections 13 or 15(d) of the Exchange Act and, in the
case of the Company becoming a Shell Issuer, the Company ceases to be a Shell
Issuer, has filed “Form 10 information” with the SEC and one year has elapsed
since the Company filed such “Form 10 information”; upon occurrence of a Rule
144 Default Event, the Company shall be subject to the penalty provisions of
Section 3 hereof for a filing default until such time as the Company files and
brings effective a Registration Statement covering the unsold Units Shares,
Warrant Shares and Compensation Option Shares or until such time as the Company
is no longer required to keep such a Registration Statement effective pursuant
to the above;

        (b)

prepare and file with the Commission such amendments and supplements to such
Registration Statement and any prospectus used in connection with such
registration statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such Registration
Statement;

        (c)

notify each seller of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which a prospectus, if applicable, included in such registration statement, as
then in effect, (i) no longer meets the requirements of Section 10(a)(3) of the
Securities Act, or (ii) includes an untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and that offers and sales of Registrable Securities
in reliance on any such prospectus included in the Registration Statement must
cease. Within five (5) business days of such notice, the Company shall prepare
and furnish to such seller a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus used shall meet the
requirements of Section 10(a)(3) of the Securities Act, or not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

        (d)

cause all such Registrable Securities registered pursuant hereunder to be listed
or quoted on each securities exchange or quotation service on which similar
securities issued by the Company are then, or subsequently, listed;


--------------------------------------------------------------------------------

- 4 -

  (e)

use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the Holders to consummate the disposition of the Registrable
Securities;

        (f)

provide a transfer agent and registrar for all Registrable Securities registered
pursuant to the Registration Statement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

        (g)

otherwise comply with all applicable rules and regulations of the Commission;

        (h)

subject to compliance with the requirements of the Securities Act, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities sold pursuant to the Registration Statement, and cause such
Registrable Securities to be issued in such denominations and registered in such
names in accordance with instructions of the Holders that are provided to the
Company;

        (i)

in connection with any underwritten offering pursuant to a Registration
Statement, the Company will enter into an underwriting agreement with an
underwriter selected and retained by the Agents, and reasonably acceptable to
the Company in its discretion, in form reasonably necessary to effect the offer
and sale of such securities, provided such underwriting agreement contains
reasonable and customary terms and provisions;

        (j)

furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the Registration Statement becomes effective, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in a
underwritten public offering, (ii) a letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by the Company’s independent registered public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and if permitted by applicable accounting standards, to
the Holders participating in such registration, and (iii) other documents and
certificates as are customary for offerings of this type;

        (k)

use its best efforts to register and qualify the Registrable Securities under
such other securities or blue sky laws of such jurisdictions as each Holder
shall request, and do any and all other acts and things which may be necessary
or advisable to enable such Holder to consummate the public sale or other
disposition in such jurisdictions of the securities owned by such Holder; and

        (l)

take such other actions as shall be reasonably requested by the Agents to
facilitate the registration and sale of the Registrable Securities.

1.5           Indemnification.

  (a)

The Company will indemnify each Holder, each of its officers, directors and
partners, legal counsel, and accountants and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, with respect to which
registration has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls within the meaning of Section 15 of the
Securities Act any such underwriter, against all expenses, claims, losses,
damages, and liabilities (or actions, proceedings or settlements in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement, or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action required of the
Company in connection with any such registration, and will reimburse each such
Holder, each of its officers, directors, partners, legal counsel, and
accountants and each person controlling such Holder, each such underwriter, and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder or underwriter. It is agreed that the indemnity agreement contained
in this Section 1.5 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld).


--------------------------------------------------------------------------------

- 5 -

        (b)

Each Holder will, if Registrable Securities held by such Holder are included in
the securities as to which such registration is being effected, indemnify the
Company, each of its directors, officers, partners, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Holder, and each of their officers, directors, and partners, and each
person controlling such Holder, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
the Registration Statement or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and such other
Holders, directors, officers, partners, legal counsel, and accountants, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in the Registration Statement in reliance upon and in
conformity with written information furnished to the Company by such Holder
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided that in no event shall any indemnity under this Section 1.5 exceed the
gross proceeds from the offering received by such Holder.

        (c)

Each party entitled to indemnification under this Section 1.5 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 1.5, to the extent such failure is not
materially prejudicial to such defense. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

        (d)

If the indemnification provided for in this Section 1.5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.


--------------------------------------------------------------------------------

- 6 -

        (e)

The Indemnifying Party agrees to reimburse any Indemnified Party monthly upon
receipt of invoice(s) therefor, for the time spent by the Indemnified Party’s
personnel where they are required to testify, attend or otherwise respond to any
claim at their normal per diem rates.

        (f)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

1.6           Information by Holder. Each Holder shall furnish to the Company
such information regarding such Holder and the distribution proposed by such
Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement.

1.7           Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to:

  (a)

file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time it is subject to such reporting requirements; and

        (b)

so long as a Holder owns any Registrable Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed as a Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing a Holder to sell any such
securities without registration.

1.8           Transfer or Assignment of Registration Rights. The registration
rights granted to a Holder by the Company under this Agreement may be
transferred or assigned by a Holder provided that the Company is given written
notice at the time of or within a reasonable time after said transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities being transferred or assigned. Such
transferees (other than transferees that acquire the Registrable Securities in a
registered public offering or pursuant to a sale under Rule 144) shall
automatically be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by the terms and provisions of this Agreement as if
it were a party hereto, and shall be deemed to be Holders under this Agreement.

1.9           Delay of Registration. No Holder shall have any right to take any
action to restrain, enjoin or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.10         Time is of Essence. The Company agrees that time is of the essence
of each of the covenants contained herein and that, in the event of a dispute
hereunder, this Agreement is to be interpreted and construed in a manner that
will enable the Holders to sell their Registrable Securities as quickly as
possible. Any delay on the part of the Company not expressly permitted under
this Agreement, whether material or not, shall be deemed a material breach of
this Agreement.

--------------------------------------------------------------------------------

- 7 -

1.11         Remedies Upon Default or Delay. The Company acknowledges the breach
of any part of this Agreement may cause irreparable harm to a Holder and that
monetary damages alone may be inadequate. The Company therefore agrees that the
Holder shall be entitled to injunctive relief or such other applicable remedy as
a court of competent jurisdiction may provide. Nothing contained herein will be
construed to limit a Holder’s right to any remedies at law, including recovery
of damages for breach of any part of this Agreement.

2.             COVENANTS OF THE COMPANY.

The Company hereby covenants and agrees, so long as any Holder owns any
Registrable Securities, as follows:

2.1           Maintain Listing. The Company covenants that, once it has
registered the Registrable Securities under the Securities Act, it shall
maintain the listing or quotation of such securities on each stock exchange or
quotation on which such securities are, or subsequently become, listed.

3.             SECTION 3. LIQUIDATED DAMAGES.

3.1           Filing Default. If the Registration Statement is not filed on or
prior to 30 days after Closing (the “Filing Deadline Date”), any such failure or
breach being referred to as a “Filing Default” and the date on which such event
occurs (the “Filing Default Date”), then in addition to any other rights
available to the Holders on such Filing Default Date, the Company shall pay to
each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 2% of the product of (i) the subscription price, and (ii) the
number of Unit Shares held by such Holder as of the Filing Default Date that are
Registrable Securities (which remedy shall not be exclusive of any other
remedies available under this Agreement).

3.2           Effectiveness Default. If the Registration Statement is not
declared effective by the Commission or otherwise becomes effective on or prior
to 120 days after Closing (the “Effectiveness Deadline Date”) any such failure
or breach being referred to as a “Effectiveness Default” and the date on which
such event occurs, the “Effectiveness Default Date”, then in addition to any
other rights available to the Holders: (a) on such Effectiveness Default Date,
the Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1% of the product of (i) the subscription
price, and (ii) the number of Unit Shares held by such Holder as of the
Effectiveness Default Date that are Registrable Securities (such product, the
“Holder’s Subscription Amount”) (which remedy shall not be exclusive of any
other remedies available under this Agreement); and (a) on each 30 day
anniversary of each such Effectiveness Default Date thereof (if the applicable
default shall not have been cured by such date) until the applicable
Effectiveness Default is cured, the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to 1% of the
Holder’s Subscription Amount.

3.3           Unauthorized Suspension. If after its effective date the
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding the inability of any Holder to sell the Registrable
Securities covered thereby due to market conditions, to be effective and
available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of the Effectiveness
Period for more than an aggregate of 30 trading days in any 12-month period
(which need not be consecutive) (an “Unauthorized Suspension”), the date which
such 30 trading day period is exceeded, being referred to as “Event Date”), then
in addition to any other rights available to the Holders: (x) on such
Unauthorized Suspension, the Company shall pay to each Holder an amount in cash,
as partial liquidated damages and not as a penalty, equal to 1% of the product
of (A) the subscription price, and (B) the number of Unit Shares held by such
Holder as of the date of the Unauthorized Suspension that are Registrable
Securities which are not eligible to be sold in the market by the Holder under
Rule 144 (such product, the “Holder’s Amount”) (which remedy shall not be
exclusive of any other remedies available under this Agreement); and (y) on each
30 day anniversary of each such Unauthorized Suspension thereof (if the
applicable default shall not have been cured by such date) until the applicable
Unauthorized Suspension is cured, the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to 1% of the
Holder’s Amount.

--------------------------------------------------------------------------------

- 8 -

3.4           Failure to Pay. If the Company fails to pay any partial liquidated
damages pursuant to this Section 3 in full within seven days after the date
payable, the Company will pay interest thereon at the prime rate as published by
the Bank of Canada plus 2% calculated at the time of a failure to pay liquidated
damages to the Holder pursuant to this Section 3, accruing daily from the date
such partial liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. The partial liquidated damages pursuant to
the terms hereof shall apply on a pro-rata basis for any portion of a month
prior to the cure of a default set forth in this Section 3.

3.5           Maximum Payable. Notwithstanding anything else in this Agreement,
the maximum payable by the Company to any Holder is a maximum of 10% of the
Holder’s Subscription Amount as liquidated damages under this Section 3.

4.             MISCELLANEOUS.

4.1           Governing Law. This Agreement shall be governed by and be
construed in accordance with the laws of the State of Delaware and the laws of
the United States applicable therein.

4.2           Third Party Beneficiaries. Each Holder (other than the Agents)
shall be a beneficiary of this Agreement and entitled to all of the rights and
benefits of this Agreement as if such Holder was a party and signatory to this
Agreement and shall, for all purposes, be deemed a Holder under this Agreement.
If the Company shall so request, each Holder (other than the Agents) shall agree
in writing to be subject to all of the terms hereof.

4.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

4.4           Entire Agreement; Amendment; Waiver. This Agreement (including the
Exhibit hereto) constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof. Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated, except by
a written instrument signed by the Company and the holders of at least 50% of
the Registrable Securities (including, in all instances, the Agents) and any
such amendment, waiver, discharge or termination shall be binding on all the
Holders, but in no event shall the obligation of any Holder hereunder be
materially increased, except upon the written consent of such Holder. This
Agreement may be amended to add additional stockholders as parties hereto with
the consent of the Company and the Agents.

4.5           Notices, etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by first-class mail,
postage prepaid, sent by facsimile or delivered personally by hand or nationally
recognized courier addressed (a) if to a Holder, as indicated on the list of
Holders attached hereto as Exhibit “A”, or at such other address or facsimile
number as such holder or permitted assignee shall have furnished to the Company
in writing, or (b) if to the Company, at such address or facsimile number as the
Company shall have furnished to each Holder in writing. All such notices and
other written communications shall be effective on the date of mailing,
confirmed facsimile transfer or delivery.

4.6           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default therefore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any Holder, shall be cumulative and
not alternative.

4.7           Rights; Severability. Unless otherwise expressly provided herein,
a Holder’s rights hereunder are several rights, not rights jointly held with any
of the other Holders. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

--------------------------------------------------------------------------------

- 9 -

4.8           Information Confidential. Each Holder acknowledges that the
information received by them pursuant hereto may be confidential and for its use
only, and it will not use such confidential information in violation of the
Exchange Act or reproduce, disclose or disseminate such information to any other
person (other than its employees or agents having a need to know the contents of
such information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.

4.9           Titles and Subtitles. The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing or interpreting this Agreement.

4.10         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[The remainder of this page is intentionally left blank.]

--------------------------------------------------------------------------------

- 10 -

     IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement effective as of the day and year first above written.

  INTELGENX TECHNOLOGIES CORP.               Per:     Authorized Signing
Officer  


--------------------------------------------------------------------------------

- 11 -

[SIGNATURE PAGE OF PURCHASERS]

Name of Holder: ______________________________________________________________  
Signature of Authorized Signatory of Holder:
________________________________________   Name of Authorized Signatory:
____________________________________________________   Title of Authorized
Signatory: _____________________________________________________

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

- 12 -

SCHEDULE “A”

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE.

     The undersigned beneficial owner (the "Selling Securityholder") of
Registrable Securities hereby gives notice to the Company of its intention to
sell or otherwise dispose of Registrable Securities beneficially owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) pursuant
to the Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

     Pursuant to the Registration Rights Agreement, the undersigned has agreed
to indemnify and hold harmless the Company's directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), from and against certain losses arising in
connection with statements concerning the undersigned made in the Company's
Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

     If the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item 3 below after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

[CONTINUED NEXT PAGE]

--------------------------------------------------------------------------------

- 13 -

SELLING SECURITYHOLDER QUESTIONNAIRE

     Please respond to every item, even if your response is "none." If you need
more space for any response, please attach additional sheets of paper. Please be
sure to indicate your name and the number of the item being responded to on each
such additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.

COMPLETED QUESTIONNAIRES SHOULD BE RETURNED TO
INTELGENX TECHNOLOGIES CORP.. ALONG WITH A SIGNED COPY OF THE SIGNED
REGISTRATION RIGHTS AGREEMENT AND COMPLETED SUBSCRIPTION AGREEMENT.

     The undersigned hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:

1.

Your Identity and Background as the Beneficial Owner of the Registrable
Securities.

        (a)

Your full legal name:

   
 ____________________________________________________________________________________
        (b)

Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:

       

Address:
_____________________________________________________________________________

       

Telephone
No.:_________________________________________________________________________

       

Fax
No.:_______________________________________________________________________________

        (c)

Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

        [ ]

Yes.

[ ]

No.

        (d)

If your response to Item 1(c) above is no, are you an "affiliate" of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

        [ ]

Yes.

[ ]

No.

For the purposes of this Item 1(d), an "affiliate" of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

  (e)

Full legal name of person through which you hold the Registrable
Securities—(i.e. name of your broker, if applicable, through which your
Registered Securities are held):

       

Name of broker::
__________________________________________________________________________

       

Contact
person:___________________________________________________________________________


--------------------------------------------------------------------------------

- 14 -

  Telephone No.:
____________________________________________________________________________________


2.

Your Relationship With IntelGenx Technologies Corp.

        (a)

Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with
IntelGenx Technologies Corp. (or their respective predecessors or affiliates)
within the past three years?

        [ ]

Yes.

[ ]

No.

        (b)

If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with IntelGenx Technologies Corp.:

   
 __________________________________________________________________________________________________
         
 __________________________________________________________________________________________________
        3.

Your Interest in the Registrable Securities.

        (a)

State the number of such Registrable Securities beneficially owned by you.

   
 ___________________________________________________________________________________________________
        (b)

Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of IntelGenx Technologies Corp.?

        [ ]

Yes.

[ ]

No.

        (c)

If your answer to Item 3(b) above is yes, state the type, the aggregate amount
and CUSIP No. (if applicable) of such other securities of IntelGenx Technologies
Corp. beneficially owned by you:

       Type:
________________________________________________________________________________________
       Aggregate amount:
______________________________________________________________________________  
     CUSIP
No.:_____________________________________________________________________________________
        (d)

Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?

        [ ]

Yes.

[ ]

No.

        (e)

At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, directly or indirectly, with any
person to distribute the securities?

        [ ]

Yes.

[ ]

No.

        (f)

If your response to Item 3(e) above is yes, please describe such agreements or
understandings:

        [ ]

Yes.

[ ]

No.


--------------------------------------------------------------------------------

- 15 -

4. Nature of Your Beneficial Ownership.       (a) If the name of the beneficial
owner of the Registrable Securities set forth in your response to Item 1(a)
above is that of a limited partnership, state the names of the general partners
of such limited partnership:    
______________________________________________________________________________________________
   
______________________________________________________________________________________________
   
______________________________________________________________________________________________
      (b) With respect to each general partner listed in Item 4(a) above who is
not a natural person, and is not publicly held, name each shareholder (or holder
of partnership interests, if applicable) of such general partner. If any of
these named shareholders are not natural persons or publicly held entities,
please provide the same information. This process should be repeated until you
reach natural persons or a publicly held entity.    
______________________________________________________________________________________________ 
   
______________________________________________________________________________________________
   
______________________________________________________________________________________________ 
      (c) Name your controlling shareholder(s) (the "Controlling Entity"). If
the Controlling Entity is not a natural person and is not a publicly held
entity, name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly held entity.       (A)(i) Full legal name of Controlling
Entity(ies) or natural person(s) with who have sole or shared voting or
dispositive power over the Registrable Securities: Business address (including
street address) (or residence if no business address), telephone number and
facsimile number of such person(s):     Address:
_______________________________________________________________________________________
    Telephone:
_____________________________________________________________________________________
    Fax:
___________________________________________________________________________________________
    Name of shareholder:;
_____________________________________________________________________________  
                   (B)(i) Full legal name of Controlling Entity(ies):    
______________________________________________________________________________________________ 
      Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):     Address:
_______________________________________________________________________________________
    Telephone:
______________________________________________________________________________________
    Fax:
___________________________________________________________________________________________
    Name of shareholders:
_____________________________________________________________________________

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.

--------------------------------------------------------------------------------

- 16 -

5.

Plan of Distribution.

   

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item 3 pursuant
to the Registration Statement only as follows (if at all): Such Registrable
Securities may be sold from time to time directly by the undersigned or,
alternatively, through underwriters, broker-dealers or agents. If the
Registrable Securities are sold through underwriters, broker-dealers or agents,
the Selling Securityholder will be responsible for underwriting discounts or
commissions or agents' commissions. Such Registrable Securities may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale or at negotiated
prices. Such sales may be effected in transactions (which may involve block
transactions) (i) on any national securities exchange or quotation service on
which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, or (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market.


--------------------------------------------------------------------------------